Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment

The amendment filed 05/26/2022 has been entered.  As directed, claims 12,15,22,26 have been amended, claims 14,25 have been canceled, and no claims have been added. Thus claims 12-13,15-24,26 remain pending in the application.  However, there is a new 112b rejection after amended claims shown below.

  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 depends on claim 25. However, claim 25 has been canceled.  It is unclear whether claim 26 depends on independent claim 22 or another dependent claim. For the purpose of examination, claim 26 is interpreted as – The system of claim 22, wherein said RF waveguides, said split applicator, and said pressure vessel are configured to be filled with a common liquid and pressurized to a pressure of at least 5 psig. 
Correct limitation if there is different claim dependency.   

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12,15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313.

Kimrey teaches:
12. (Currently Amended) A system for heating a plurality of articles using radio frequency (RF) energy (page.1, par 0019, line 3-5), said system  comprising: 
	a pressure vessel (page.2, par.0022; line 2-4; page.2, par.0025, line 11-12; see fig 8 below where the examiner labeled originally not labeled pressure vessel); 
	a convey line for transporting said articles (see fig 8 below where the examiner labeled originally not labeled articles) through said pressure vessel (page.2, par.0023; line 9-13; The conveyance system); 	at least one RF applicator (see fig 8 below where the examiner labeled originally not labeled applicator) received in said pressure vessel and defining an RF heating zone (see figure  8 below where the examiner labeled originally not labeled heating zone) therein, wherein said RF applicator includes at least one opening (see fig 8 below where the examiner labeled originally not labeled opening) that is in communication with the interior of said pressure vessel (applicator has opening locate at inside of pressure vessel that communicate with pressure vessel) ; 
	an RF generator for producing RF energy (fig.7, RF energy generator); and 	
	an RF energy transmission system configured to transmit RF energy from said RF generator to said RF applicator (see fig 7,8 below where the examiner labeled originally not labeled coaxial conductor and applicator; fig.7, 74 - waveguide; fig.7, 78 – launcher).

16. The system of claim 12, wherein said RF energy transmission system further comprises at least one RF launcher (fig.8, 78) coupled between said waveguide (fig.8, 74) and said RF applicator (see fig 8 below where the examiner labeled originally not labeled applicator) and configured to emit RF energy into said RF applicator (RF launcher emit RF energy from waveguide directly to RF applicator) , wherein said RF launcher (fig.8, 74) comprises a narrow end coupled to said waveguide and a broad end coupled to said RF applicator (see fig 8 below where the examiner labeled originally not labeled narrow end and broad end).

17. The system of claim 16, wherein said RF energy transmission system further comprises a coaxial conductor (see fig 7 below where the examiner labeled originally not labeled coaxial conductor) and a coax-to-waveguide transition (see fig 7 below where the examiner labeled originally not labeled coax-to-waveguide), wherein said coaxial conductor and said coax-to-waveguide transition are configured to transmit RF energy from said RF generator into said waveguide (coaxial conductor connect to energy generate and coax-to-waveguide, and coax-to-waveguide connect to waveguide(fig.7, 74), therefore, RF energy generator transmit RF energy all the way to the waveguide).

18. The system of claim 12, wherein said RF energy transmission system comprises upper and lower waveguides (fig.7, 74 – upper waveguide; lower waveguide, see fig 7 below where the examiner labeled originally not labeled 74’)  penetrating said pressure vessel at respective upper and lower locations of said pressure vessel, wherein said upper and lower waveguides are configured to provide RF energy to substantially opposite upper and lower locations of said RF applicator (see fig 7 below where the examiner labeled originally not labeled applicator; upper and lower waveguides transmit RF energy from RF generator to upper and lower applicators). 

Kimrey teaches the invention as discussed above, but is silent on waveguide penetrate pressure vessel(claim 12, 18), same pressure for waveguide, applicator and vessel (claim 15).

Tang teaches:
12. wherein RF energy transmission system (see Kimrey figure 7 below where the examiner labeled originally not labeled coaxial conductor; fig.7, 74 - waveguide; fig.7, 78 – launcher) comprises at least one waveguide (see Kimrey, fig.7, 74 – waveguide) that penetrates at least one wall of said pressure vessel (see Tang; fig.9, 410 – pressure vessel) to provide RF energy (see Kimrey fig.7, RF energy generator, page.2, par.0027, line 3) to said RF applicator (see Kimrey figure 8 below where the examiner labeled originally not labeled applicator) in said pressure vessel (see Tang, fig.9, 410 – pressure vessel), wherein said RF applicator (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator) is spaced inwardly from the walls of said pressure vessel (See Tang, fig.9, 410 – pressure vessel; for RF applicator, waveguide, RF energy and RF energy transmission system, see Kimrey; in combination of Kimrey in view of Tang teaches waveguide (see Kimrey) penetrates at least one wall of pressure vessel (see Tang) and applicator (see Kimrey) is spaced inwardly from the wall of pressure vessel (see Tang), and wherein said waveguide (see Kimrey, fig.7, 74 – waveguide), said RF applicator (see Kimrey figure 8 below where the examiner labeled originally not labeled applicator), and said pressure vessel (see Tang, fig.9, 410 – pressure vessel) are configured to be filled with liquid (see Kimrey, page.1, para.0004; filling the waveguides, launchers, and RF heating chamber with a liquid; since applicator (see examiner annotated in figure 8) connect with launcher and pressure vessel, therefore, It would be obvious for applicator is filled with liquid; examiner note: since Tang also teaches waveguide penetrates the wall of vessel, therefore, it’s a simple substitution of Kimrey pressure vessel with Tang pressure vessel that having enough space allow waveguide penetrates the vessel, and a portion of waveguide and applicator inside of vessel with filled liquid  (see Kimrey; page.1, para.0004, line 10-13)).

18. waveguides penetrating said pressure vessel, at respective upper and lower location of said pressure vessel (see Tang; fig.9, 410 – upper and lower location of pressure vessel; for upper and lower waveguides, see Kimrey; and in combination of Kimrey in view of Tang teaches upper and lower waveguides penetrating said pressure vessel at respective upper and lower locations of said pressure vessel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Kimrey pressure vessel with Tang pressure vessel, because the substitution of one known element for another would have yielded predictable results of heating, sterilizing or pasteurizing articles using RF energy. 

15. (Currently Amended) The system of claim 12 wherein said waveguide (see Kimrey; fig.8, 74) is in open communication with the interior of said RF applicator (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator; applicator connect to launch, and launch connect to waveguide, therefore, waveguide is in open communication with the interior of said RF applicator) and wherein said waveguide (see Kimrey; fig.8, 74), said RF applicator (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator), and said pressure vessel (see Tang, fig.9, 410 – pressure vessel) are configured to be filled with a common liquid (see Kimrey, page.1, para.0004; filling the waveguides, launchers, and RF heating chamber with a liquid; page.2, para.0022; water;  since applicator (see examiner annotated in figure 8) connects with launcher and pressure vessel, therefore, It would be obvious for applicator is filled with liquid) and pressurized to a pressure of at least 5 psig (page.2, par.0025, line 11-12; at least 5 psig; vessel pressure provides pressure when applicator and waveguides locate at inside of vessel). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to incorporate the invention of Kimrey by using larger pressure vessel as taught by Tang in order to allowing waveguide penetrate into the vessel, and providing pressure for waveguide, applicator and vessel; a certain pressure for waveguide, applicator and vessel will benefit the RF energy transmits smoother, thereby achieving the best effort to heating articles. 

Claim 13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Wilber US 2016/0,044,750.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according
to claim 13 further comprising an RF choke located proximate to said opening (see Kimrey fig 8 below where the examiner labeled originally not labeled opening) and configured to inhibit RF energy from passing out of said RF heating zone  (see Kimrey; see fig 8 below where the examiner labeled originally not labeled heating zone) through said opening  (see Kimrey; see fig 8 below where the examiner labeled originally not labeled opening).

19 The system of claim 12, wherein said RF applicator comprises said applicator spaced apart upper and lower applicator sections (see Kimrey; see fig 8 below where the examiner labeled originally not labeled applicator section), wherein said at least one opening (see Kimrey; see fig 8 below where the examiner labeled originally not labeled opening) is defined between said upper and lower applicator sections (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator section), wherein said RF applicator (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator) comprises an RF choke located proximate to said opening (see Kimrey fig 8 below where the examiner labeled originally not labeled heating zone) and configured to inhibit RF energy from passing out of said RF heating zone (see Kimrey fig 8 below where the examiner labeled originally not labeled heating zone) through said opening..

However, Kimrey in view of Tang teaches the invention as discussed above, but is silent on RF choke.

Wilber teaches:
13. an RF choke located proximate to said opening (see Wilber; fig.2,34,42, reactive choke; for opening; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Wilber teaches RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said RF heating zone through said opening).

19. an RF choke (fig.3,34,42, reactive choke; for applicator and opening, see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Wilber that teaches RF applicator comprises an RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said RF heating zone through said opening).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Kimrey in view of Tang by using RF choke as taught by Wilber in order to restrict RF energy leakage from applicator, thereby remain the energy to the heating zone. Therefore, a RF choke beneficially keep energy stay in the heating zone that increase the process of efficiency.	

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Zausner 3,747,296.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according to claim 20 further comprising  wherein said convey line (see Kimrey; page.2, par.0023; The conveyance system) comprises an RF zone conveyor (See Kimrey fig 7 below where the examiner labeled originally not labeled heating zone conveyor) for transporting said articles (See Kimrey fig 7 below where the examiner labeled originally not labeled articles) through said RF heating zone (See Kimrey fig 8 below where the examiner labeled originally not labeled heating zone), wherein said RF zone conveyor comprises a plurality of spaced apart moving convey arms configured to engage and transport said articles through said RF heating zone, wherein said moving convey arms are configured to extend through and move within said opening (see Kimrey fig 8 below where the examiner labeled originally not labeled opening) during heating of said articles in said RF heating zone (See Kimrey fig 8 below where the examiner labeled originally not labeled heating zone).

Kimrey in view of Tang teaches the invention as discussed above, but silent on arms.

Zausner teaches:
20. a plurality of spaced apart moving convey arms (see Zausner; fig.2, 26; cross-rods; col.3. line 1-8, conveyor 25 having cross-rods 26 spaced pass the tunnel 14; for RF zone conveyor, articles and RF heating zone; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Zausner teaches that RF zone conveyor comprises a plurality of spaced apart moving convey arms configured to engage and transport said articles through said RF heating zone), 

said moving convey arms (see Zausner; fig.3, 26, cross-rods extend through to opening of tunnel 14 that convey container 18 to extending guide 28; for RF heating zone and opening; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Zausner teaches that moving convey arms are configured to extend through and move within said opening during heating of said articles in said RF heating zone).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kimrey in view of Tang by using cross-rods as taught by Zausner in order to spaced and fixed container/articles with specific position that move with conveyor, thereby avoiding container/articles stick together and shift cause by convey movement.  Therefore, a moving convey cross-rods beneficially improved the process of efficiency.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Mackay 2010/0,126,988 and in further view of Greenwell 4,043,442.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according to claim 21 further comprising wherein said pressure vessel comprises an entry opening and an exit opening, wherein said convey line (see Kimrey, page.2, par.0023; line 9-13; The conveyance system) further comprises approach conveyor for transporting said articles (see Kimrey fig 8 below where the examiner labeled originally not labeled articles) through said entry opening toward said RF heating zone (see Kimrey fig 8 below where the examiner labeled originally not labeled heating zone) and a take-away conveyor for transporting said articles away from said RF heating zone and through said exit opening, and wherein said approach and take-away conveyors are configured to transport said articles at velocities that are at least 2 times faster than the velocity at which said RF zone conveyor (see Kimrey fig 7 below where the examiner labeled originally not labeled heating zone conveyor) is configured to transport said articles.

However, Kimrey in view of Tang teaches the invention as discussed above, but is silent on entry opening and exit opening, approach conveyor and take-away conveyor.

Mackay teaches:
21. an entry opening (see Mackay; fig.2, 19; col.9, line 5-8; exit openings 19 for receiving food products 31) and an exit opening (fig.5; col.10, line 43-46; a first pair of screws 21 receives the food products 31 which have been introduced into the screwstack through an entry opening 17 ; for pressure vessel, see Kimrey in view of Tang;  and in combination of Kimrey in view of Tang in view of Mackay teaches pressure vessel comprises an entry opening and an exit opening).

an approach conveyor (see Mackay; fig.3, 21; col.8. line 43-45; Rotation of the screws 21 causes food products to be transported downline to the  exit opening 19), said entry opening (see Mackay; fig.2, 19; col.9, line 5-8; exit openings 19 for receiving food products 31) , and a take - away conveyor (see Mackay; fig.5, 21; Rotation of the screws 21) , said exit opening (see Mackay; fig.5; col.10, line 43-46; a first pair of screws 21 receives the food products 31 which have been introduced into the screwstack through an entry opening 17), said approach and take-away conveyors. ( note: for heating zone and articles, see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in view of Mackay teaches an approach conveyor for transporting said articles through said entry opening toward said RF heating zone and a take- away conveyor for transporting said articles away from said RF heating zone and through said exit opening, and wherein said approach and take-away conveyors are configured to transport said articles).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kimrey in view of Tang by using inlet and outlet screws, entry and exit opening as taught Mackay in order to continually convey the food products/article from previous stage to next stage without interrupt.  Therefore, inlet and outlet screws beneficially improved the whole process of efficiency.

However, Kimrey in view of Tang in further view of Mackay teaches the invention as discussed above, but is silent on velocity.

Greenwell teaches:
21. at velocities that are at least 2 times faster than the velocity at  (see Greenwell; col.8, line 12-13; fast conveyor is two and one-half to three time fast than slow conveyor. For approach and take-away conveyors, and RF zone conveyor; see Kimrey in view of Tang in further view of Mackay;  and in combination of Kimrey in view of Tang in further view of Mackay and in further view of Greenwell teaches that take-away conveyors are configured to transport said articles at velocities that are at least 2 times faster than the velocity at which said RF zone conveyor is configured to transport said articles).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kimrey in view of Tang in further view of Mackay by using different velocity as taught by Greenwell in order to optimal loading and unloading cycle time to increase producing rate.  Therefore, a faster approach and take-away conveyor beneficially improved the whole process of efficiency.








Kimrey(fig.7):

    PNG
    media_image1.png
    934
    927
    media_image1.png
    Greyscale








Kimrey(fig.8):

    PNG
    media_image2.png
    962
    1110
    media_image2.png
    Greyscale


Claim 22,23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296 in further view of Tang 7,119,313.

22. A system for heating a plurality of articles using radio frequency (RF) energy (page.1, par 0019, line 3-5), said system comprising: 
	a split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) configured to provide a resonant cavity for RF energy (fig.7 and 8; It would be obvious for similar apparatus provide similar results), wherein said split applicator comprises an upper section and a lower section (see fig 8 below where the examiner labeled originally not labeled applicator section) and at least one opening (see fig 8 below where the examiner labeled originally not labeled opening) defined between said upper and lower sections; 
	at least one RF waveguide (fig. 7, 74 – waveguide) configured to propagate RF energy toward said split applicator (see fig 8 below where the examiner labeled originally not labeled applicator; upper and lower waveguides transmit RF energy from RF generator to upper and lower applicators).; and 	
	an RF conveyor (see fig 7 below where the examiner labeled originally not labeled heating zone; the conveyor system inside of heating is RF conveyor; (page.2, par.0023; line 9-13; The conveyance system)) configured to transport a plurality of said articles (see fig 7 below where the examiner labeled originally not labeled articles) through said split applicator, wherein said RF conveyor comprises extending through said opening (see fig 8 below where the examiner labeled originally not labeled opening)  in said split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) and configured to engage and transport said articles through said split applicator (page.2, par.0023; The conveyance system).

23. The system of claim 22, further comprising an RF launcher (fig.8, 78) positioned between and coupled to said RF waveguide (fig.8, 74) and said split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) configured to emit RF energy into said split RF applicator (RF launcher emit RF energy from waveguide directly to RF applicator since RF launch couple with RF applicator), wherein said RF launcher comprises a narrow end coupled to said waveguide and a broad end coupled to said RF applicator (see fig 8 below where the examiner labeled originally not labeled narrow end and broad end).

Kimrey teaches the invention as discussed above, but is silent on a plurality of convey arms.

Zausner teaches:
22. a plurality of convey arms (see Zausner; fig.2, 26; cross-rods; col.3. line 1-8, conveyor 25 having cross-rods 26, spaced pass the tunnel 14; for RF zone conveyor, opening, applicator and articles, see Kimrey; and in combination of Kimrey in view of Zausner teaches  RF conveyor comprises a plurality of convey arms extending through said opening in said split applicator and configured to engage and transport said articles through said split applicator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kimrey by using cross-rods as taught by Zausner in order to spaced and fixed container/articles with specific position that move with conveyor, thereby avoiding container/articles stick together and shift cause by convey movement.  Therefore, a convey arms beneficially improved the process of efficiency.

Kimrey in view of Zausner teaches the invention as discussed above, but is silent on waveguide penetrate pressure vessel(22), same pressure for waveguide, applicator and vessel (claim 15).

Tang teaches:
22.a pressure vessel (see Tang, fig.9, 410 – pressure vessel) within which said split applicator (see Kimrey, see fig 8 below where the examiner labeled originally not labeled applicator) is received, wherein said split applicator is spaced inwardly from the wall of said pressure vessel (see Tang, fig.9, 410 – pressure vessel), further comprising upper and lower RF waveguides (see Kimrey, fig.7, 74 – upper waveguides; see fig 7 below where the examiner labeled originally not labeled 74’, lower waveguides) penetrating the walls of said pressure vessel (see Tang, fig.9, 410 – pressure vessel) at respective upper and lower locations of said pressure vessel (see Tang, fig.9, 410 – pressure vessel), wherein said upper and lower waveguides (fig.7, 74 – upper waveguide; lower waveguide, see fig 7 below where the examiner labeled originally not labeled 74’) are configured to transmit RF energy toward said upper and lower sections, respectively, of said split applicator (see fig 7 below where the examiner labeled originally not labeled applicator; upper and lower waveguides transmit RF energy from RF generator to upper and lower applicators), wherein said RF waveguides (see Kimrey, fig.7, 74 – waveguide), said split applicator (see Kimrey figure 8 below where the examiner labeled originally not labeled applicator), and said pressure vessel (see Tang, fig.9, 410 – pressure vessel) are configured to be filled with liquid (see Kimrey, page.1, para.0004; filling the waveguides, launchers, and RF heating chamber with a liquid; since applicator (see examiner annotated in figure 8) connect with launcher and pressure vessel, therefore, It would be obvious for applicator is filled with liquid; examiner note: since Tang also teaches waveguide penetrates the wall of vessel, therefore, it’s a simple substitution of Kimrey pressure vessel with Tang pressure vessel that having enough space allow waveguide penetrates the vessel, and a portion of waveguide and applicator inside of vessel with filled liquid  (see Kimrey; page.1, para.0004, line 10-13)).

26. (Currently Amended) The system of claim 25, wherein said RF waveguides (see Kimrey; fig.8, 74), said split applicator (see Kimrey fig 8 below where the examiner labeled originally not labeled applicator), and said pressure vessel (see Tang, fig.9, 410 – pressure vessel) are configured to be filled with a common liquid (see Kimrey, page.1, para.0004; filling the waveguides, launchers, and RF heating chamber with a liquid; since applicator (see examiner annotated in figure 8) connects with launcher and pressure vessel, page.2, para.0022; water; therefore, It would be obvious for applicator is filled with liquid) and pressurized to a pressure of at least 5 psig (page.2, par.0025, line 11-12; at least 5 psig; vessel pressure provides pressure when applicator and waveguides locate at inside of vessel).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Kimrey pressure vessel with Tang pressure vessel, because the substitution of one known element for another would have yielded predictable results of heating, sterilizing or pasteurizing articles using RF energy. examiner note: since Tang also teaches waveguide penetrates the wall of vessel, therefore, it’s a simple substitution of Kimrey pressure vessel with Tang pressure vessel that having enough space allow waveguide penetrates the vessel, and a portion of waveguide and applicator inside of vessel with filled liquid  (see Kimrey; page.1, para.0004, line 10-13)).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296 in further view of Tang 7,119,313 and in further view of Wilber US 2016/0,044,750.

Kimrey in view of Zausner in further view of Tang teaches the invention substantially as claimed for the system according to claim 24 further comprising located proximate to said opening and configured to inhibit RF energy from passing out of said split applicator through said opening (see Kimrey; see fig 8 below where the examiner labeled originally not labeled opening).

However, Kimrey in view of Zausner in further view of Tang is silent on RF choke.

Wilber teaches:
24.an RF choke (see Wilber; fig.2,34,42, reactive choke; for opening; see Kimrey in view of Zausner; and in combination of Kimrey in view of Zausner in further view of Wilber teaches an RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said split applicator through said opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kimrey in view of Zausner in further view of Tang by using RF choke as taught by Wilber in order to restrict RF energy leakage from applicator, thereby remain the energy to the heating zone. Therefore, a RF choke beneficially keep energy stay in the heating zone that increase the process of efficiency.
















Kimrey(fig.7):

    PNG
    media_image1.png
    934
    927
    media_image1.png
    Greyscale








Kimrey(fig.8):

    PNG
    media_image2.png
    962
    1110
    media_image2.png
    Greyscale









Response to Arguments

Applicant's arguments filed 05/26/2022 see page 7-8 with respect to the claim rejection under 35 U.S.C. § 103 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, regarding Applicant's argument, with respect to claim 12 and 22, that Tang fails to teach the vessel filled with liquid (Remarks, pages 7-8). Examiner respectfully disagrees because it is a simple substitution the Kimrey pressure vessel with Tang pressure vessel, because the substitution of one known element for another would have yielded predictable results of heating, sterilizing or pasteurizing articles using RF energy. Since Tang also teaches waveguide penetrates the wall of vessel and Kimrey teaches water is filled within the vessel/chamber, therefore, the substituted pressure vessel has enough space allow waveguide penetrates the vessel, and a portion of waveguide and applicator inside of vessel with filled liquid and pressure (see Kimrey; page.1, para.0004, line 10-13; page.2, par.0025, line 11-12)). 
	With respect to Applicant's arguments, see page 8 regarding claims 13, 15-21, 23,24,26, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s the examiner’s primary examiner, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761